Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by already of record United States Patent 8,409,904 (Adkisson).
As to independent claim 1, Adkisson discloses a pixel for receiving an incident light (see the entire patent, including the Fig. 7 disclosure), comprising:  a semiconductor substrate 10; a photo diode 8 in the semiconductor substrate; a metasurface structure 4’/5 over the semiconductor substrate, the metasurface structure having a first (bottom) side and a second (top) side opposite to the first side, the first side of the metasurface structure facing the semiconductor substrate, the second side of the metasurface structure facing the incident light, and the metasurface structure [comprises] a plurality of trenches at the second side, wherein the plurality of trenches have a same profile from a cross-sectional view; wherein:  the plurality of trenches includes a circular arrangement from a top view (see column 13, lines 39-42, and Fig. 1D); or the pixel further includes a color filter between the metasurface structure and the semiconductor substrate.
As to dependent claim 3, Adkisson’s plurality of trenches comprises a periodic structure having a pitch smaller than a wavelength of the incident light (column 2, lines 47-52).
As to dependent claim 4, a depth of each of Adkisson’s plurality of trenches is smaller than a wavelength of the incident light (column 2, lines 47-52).
As to dependent claim 7, Adkisson’s metasurface structure 4’/5 comprises materials different from the semiconductor substrate 10 (column 13, lines 33-38).
As to dependent claim 8, Adkisson’s metasurface structure 4’/5 comprises semiconductor oxides or polymeric materials (column 13, lines 33-38).
As to dependent claim 9, each of Adkisson’s plurality of trenches is a triangular shape from the cross-sectional view. 

Claims 2, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 13, 15 and 17-20 are allowed.

The applicant’s argument as to amended independent claim 1 is incorrect.  Specifically, the applicant’s remark, “Claim 1 is amended to include the limitations recited in Claim 6 or Claim 11,” is incorrect.  Amended independent claim 1 does not include original claim 6’s intervening dependent claim 2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened  

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814